Case 2:07-bk-58740      Doc 105      Filed 10/11/18 Entered 10/11/18 12:14:34         Desc Main
                                    Document      Page 1 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

    In Re:                                      :       Case No. 07-58740
                                                :
                                                :       Judge Preston
    RALPH V. TAYLOR                             :
                                                :       Chapter 13
                          Debtor.               :

                       NOTICE OF ACCEPTANCE OF OFFER OF JUDGMENT

       Now comes Ralph V. Taylor, by and through counsel, and hereby accepts the Respondent

    Bank of America N.A.’s Offer of Judgment Pursuant to Bankruptcy R. 7068 and Fed. R. Civ. P.

    68 filed October 10, 2018 (Doc. 104) (attached).


                                                Respectfully Submitted,

                                                /s/ Mitchell Marczewski (0073258)
                                                Attorney for Debtor
                                                MARCZEWSKI LAW OFFICES LLC
                                                1020 Maple Ave
                                                Zanesville, OH 43701
                                                740 453-8900
                                                740-453-8988, Fax
                                                mitch@zanesvillelawyer.com
                                                www.zanesvillelawyer.com


                              CERTIFICATE OF SERVICE (LBR 9013-3)

        I hereby certify that a copy of the foregoing Notice of Acceptance of Offer of Judgment was
    served (i) electronically on October 11, 2018 through the court’s ECF System on all ECF
    participants registered in this case at the email address registered with the court.

    and (ii) by ordinary U.S. Mail on June 5, 2018 addressed to:

    Bryan T. Kostura, Esq
    McGlinchey Stafford
    3401 Tuttle Rd Ste 200
    Cleveland OH 44122-4640

    LeAnn Covey, Esq.
    Clunk Paisley Hoose Co. L.P.A.
    4500 Courthouse Blvd.
    Stow OH 44224
                                                        /s/ Mitchell Marczewski, Esq. (0073258)
Case 2:07-bk-58740           Doc 105      Filed 10/11/18 Entered 10/11/18 12:14:34                    Desc Main
                                         Document      Page 2 of 5




    Case 2:07-bk-58740         Doc 104     FiledlO/10/18       Entered 10/10/1816:39:42      DescMain
                                          Document          Page 1 of 4



                COP^

                           IN THE UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


      In Rc:                                                     Case No. 07-58740

                                                                 Judge Preston
      RALPH V. TAYLOR
                                                                 Chapter 13
                 Debtor.




                 RESPONDENT BANK OF AMERICA. N.A.\S OFFER OF JUDGMENT
                    PURSUANT TO BANKRUPTCY R. 7068 AND FED. R. CIV. P. 68

                Pursuant to Bankruptcy Rule 7068 and Rule 68 of the Federal Rules of Civil Procedure,

     Respondent Bankof America, N.A. {"BANA"), submits the following Offerof Judgment to settle

     all claims by Debtor Ralph Taylor asserted against BANA. This matter is notcurrently scheduled

     for hearing until March 18, 2019, making this Offer timely under Bankruptcy Rule 7068 and

     Federal Rule 68(a). Without admitting liability, BANA offers to permitjudgmentagainst it in the

     above captioned matter on the following terms:


                    1. BANA offers to compromise and settle ail of Debtor's claims in exchange for

                       payment of $45,000.00, inclusive of all costs and attorney's fees incurred by the

                       Debtor to date.



                    2. In accordance with Bankruptcy Rule 7068 and Fed. R. Civ. P. 68(a), thisOffer of

                       Judgment is available for fourteen (14) days following serviceon Debtor, through

                       his counsel of record, after which time this Offer is withdrawn.

     833786.3
                                                        1
Case 2:07-bk-58740   Doc 105    Filed 10/11/18 Entered 10/11/18 12:14:34   Desc Main
                               Document      Page 3 of 5
Case 2:07-bk-58740   Doc 105    Filed 10/11/18 Entered 10/11/18 12:14:34   Desc Main
                               Document      Page 4 of 5
Case 2:07-bk-58740   Doc 105    Filed 10/11/18 Entered 10/11/18 12:14:34   Desc Main
                               Document      Page 5 of 5
